|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|V|S|ON
CHR|STOPHER CELEDEN YATES PLA|NT|FF
V. CASE NO. 5:18-CV-05246
SHER|FF SHAWN HOLLOWAY, Benton
County, Arkansas; and SHOP SUPERV|SOR
JAMES BOUDREAX, Benton County
Detention Center _ DEFENDANTS
MEN|OR_ANDUM OP|N|ON AND OU

P|aintiff, Christopher C. Yates, currently an inmate of the Benton County
Detention Center (“BCDC”), has filed this civil rights action under 42 U.S.C. § 1983. He
proceeds pro se and in forma pauperis (“|FP"). P|aintiff has named as Defendants the
Benton County Sheriff, Shawn Hol|oway, and the Shop Supervisor at the BCDC, James
Boudreax. P|aintiff has sued Defendants in both their individual and ofhcia|` capacities

P|aintiff’s Comp|aint (Doc. 1) and Supp|ement (Doc. 4) thereto are before the
Court for preservice screening under the provisions of the Prison Litigation Reform Act
(“PLRA"). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to screen any
complaint in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity. 28 U.S.C. § 1915A(a).

l. BACKGROUND
Whi|e he was working in the shop as part of a work detail program, P|aintiff alleges

Supervisor Boudreax had him use County assets including a welder, grinder, tree

machine, etc., to complete Supervisor Boudreax’s personal projects P|aintiff alleges

that stealing from the government constitutes'a felony offense. He indicates an internal
investigation “proved [his] credibility,” and his version of the events was found to have
merit.

P|aintiff maintains that Supervisor Boudreax’s actions violated the laws against
human trafficking, extortion, and involuntary servitude and that Sheriff He|der “a|lowed
these to happen to me in his care.” He has requested a trial by jury.1

As relief, P|aintiff seeks “[e]nough funding to start a business" ($300,000 to
$400,000) and "immunity for the amount of time evidence is to be held for violent crimes.”
Additionally, he seeks payment of all legal costs.

ll. LEGAL STANDARD

Under the PLRA, the Court is obligated to screen the case prior to service of
process being issued. The Court must dismiss a complaint, or any portion of it, if it
contains claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief
may be granted; or, (2) seek monetary relief from a defendant who is immune from such
relief. 28 U.S.C. § 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Ne/°tzke v.
Wi//iams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may

be granted if it does not allege “enough facts to state a claim to relief that is plausible on

 

1 P|aintiff indicates he has no legal training, does not know what to say, and needs an
attorney. (Doc. 1 & 4). He also points out his prior case was dismissed. P|aintiff was
advised on the complaint form to set forth the facts supporting his claims and state how
each Defendant was involved. The complaint form specifically advises the P|aintiff that
he does not have to give any legal arguments or cite any cases or statutes

2

its face." BelIAt/. Corp. v. TWomb/y, 550 U.S. 544, 570 (2007). “ln evaluating whether
a pro se plaintiff has asserted sufhcient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded . . . to less stringent standards than formal pleadings drafted
by lawyers.’" Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)).
|l|. DlSCUSS|ON

“The essential elements of a § 1983 claim are (1) that the defendant(s) acted under
color of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a
constitutionally protected federal right.” Schmidt v. City of Bella Vista, 557 F.3d 564, 571
(8th Cir. 2009). Section 1983 creates no substantive rights but prohibits the deprivation
of rights established by the United States Constitution or federal laws. City of Okla. City
v. Tuttle, 471 U.S. 808, 816 (1985). To state a claim, plaintiff must establish that each
defendant “personally violated plaintist constitutional rights." Jackson v. Nixon, 747
F.3d 537, 543 (8th Cir. 2014) (citation omitted).

Defendants clearly were acting under color of law. The focus in this case is on
the second element.

A. Human Trafficking

The Trafflcking Victims Protection Act’s (“TVPA") was enacted to “combat
trafficking in persons, a contemporary manifestation of slavery whose victims are
predominately women and children, to ensurejust and effective punishment of traffickers,
and to protect their victims." Pub. L. No. 106-386 § 102(a), 114 Stat. 1488 (2000).
Federal criminal offenses were enacted and are codified at 18 U.S.C. §§ 1589 to 1594.

3

The Trafficking Victims Protection Reauthorization Act (“TVPRA”), Pub. L. No. 108-193,
117 Stat. 2875 (2003), authorized a private cause of action for trafficked persons, 18
U.S.C. § 1595. lt provides: “[a]n individual who is a victim of a violation of this chapter
may bring a civil action against the perpetrator (or whoever knowingly benefits, financially
or by receiving anything of value from participation in a venture which that person knew
or should have known has engaged in an act in violation of this chapter)." ld.

Section 1589(a), the forced labor statute, provides that:

(a) Whoever knowingly provides or obtains the labor or services of a person
by any one of, or by any combination of, the following means-

(1) by means of force, threats of force, physical restraint, or threats of
physical restraint to that person or another person;

(2) by means of serious harm or threats of serious harm to that person
or another person;

(3) by means of abuse or threatened abuse of law or legal process; or

(4) by means of any scheme, plan, pattern intended to cause the person
to believe that, if that person did not perform such labor or services,
that person or another person would suffer serious harm or physical
restraint,
shall be punished as provided under subsection (d).

, 18 U.S.C. § 1589(a).

Serious harm is defined as “any harm, whether physical or nonphysical, including
psychological, financia|, or reputational harm, that is sufficiently serious, under all the
surrounding circumstances to compel a reasonable person of the same background and
in the same circumstances to perform or continue performing labor or services in order to

avoid incurring that harm." 18 U.S.C. § 1589(0)(2). The term “abuse or threatened

4

abuse of law or legal process” is defined as “the use or threatened'use of a law or legal
process, whether administrative, civi|, or criminal, in any manner or for any purpose for
which the law was not designed, in order to exert pressure on another person to cause
that person to take some action or refrain from taking some action.” 18 U.S.C.
§ 1589(c)(1).

Here, P|aintiff has not alleged that Defendants: (1) used force or physical
restraint, or the threat thereof, to force him to perform the work for Supervisor Boudreax;
(2) used serious harm or threats of serious harm to P|aintiff or another to force him to
perform the work for Supervisor Boudreax; (3) threatened to use a law or legal process
in any way to force him to perform the work directed by Supervisor Boudreax; or (4)
caused the P|aintiff to believe, by means of a scheme, planl or pattern, that if he did not
perform the work directed by Supervisor Boudreax, P|aintiff or another would suffer
serious harm or physical restraint, P|aintiff’s allegations are insufficient to state a claim
under the TVPA.

B. Extortion

Section 1983 does not provide any remedy for common law torts; rather, “it
provides a remedy only for violations of rights secured by federal statutes or the
Constitution." Gunderson v. Schlueter, 904 F.2d 407, 409 (8th Cir. 1992). P|aintiff
does not allege that he Was deprived of liberty, property, or the due process of law in
connection with the alleged "extortion.” |n fact, he alleges he received due process in
the form of an investigation in which his statements were found to be credib|e.

Victims of crime lack any legal right to compel criminal prosecution or to institute

5

criminal prosecution. See D/'amond v. Charles, 476 U.S. 54, 64-65 (1986). P|aintiff has
no right to bring criminal charges for extortion. P|aintiff’s allegations are insufficient to
state a § 1983 claim.

C. lnvo|untary Servitude

The Thirteenth Amendment to the United States Constitution provides that:
“Neither slavery nor involuntary servitude, except as a punishment for crime whereof the
party shall have been duly convicted, shall exist within the United States, or any place
subject to their jurisdiction." U.S. Const. Amend. Xl|l. The Thirteenth Amendment
does more than prohibit slavery, it prohibits all forms of involuntary labor. See Slaughter
House Cases, 83 U.S. 36, 69 (1872) (“The word servitude is of larger meaning than
slavery"). The practice of involuntary servitude is criminalized through 18 U.S.C. § 1584.
ln construing § 1584, the Supreme Court in United States v. Kozminski, 487 U.S. 931,
952 (1988), defined involuntary servitude as “a condition of servitude in which the victim
is forced to work for the defendant by the use or threat of physical restraint or physical
injury, or by the use or threat of coercion through law or the legal process."

|n this case, P|aintiff indicates he is a pretrial detainee. lt has been held that
“institutions housing pretrial detainees are not exempt from the [Thirteenth] Amendment's
scope.” McGarry v. Pallito, 687 F.3d 505, 510-12 (2d Cir. 2012). P|aintiff does not
allege that his work for Supervisor Boudreax was “compelled and maintained by the use
and threatened use of physical and legal coercion." ld. at 511. ln fact, he does not
allege that he was threatened in any manner. P|aintiff’s concern is that the work he
performed at the direction of Supervisor Boudreax constituted a misuse of County

6

property and was a felony. This is based on his allegation that Supervisor Boudreax
was using, and/or having P|aintiff use, County property to do personal projects. No
Thirteenth Amendment violation is stated.

D. Liabi|ity of Sheriff Ho||oway

With respect to Sheriff Ho||oway, P|aintiff alleges that Sheriff Ho||oway “a|lowed
these to happen to me in his care.” To hold a supervisor individually liablel the
supervisor must have directly participated in the constitutional violation or failed to train
or supervise the subordinate who caused the violation. Brockinton v. City of Sherwood,
Ark., 503 F.3d 667, 673 (8th Cir. 2007). “The standard of liability for failure to train is
deliberate indifference The standard of liability for failure to supervise is demonstrated
indifference or tacit authorization of the offensive acts.” ld.

P|aintiff makes no allegation that Sheriff Ho||oway directly participated in, or had
any knowledge about, the alleged constitutional violation. P|aintiff makes no allegations
that Sheriff Ho||oway failed to train or supervise Supervisor Boudreax. Sheriff Ho||oway
may not be held liable simply because he employs Supervisor Boudreax.7 Beaulieu v.
Ludeman, 690 F.3d 1017, 1030 (8th Cir. 2012) (citation omitted). Furthermore, "a
general responsibility for supervising the operations of a [detention facility] is insufficient
to establish the personal involvement required to support liability." Keeper v. King, 130
F.3d 1309, 1314 (8th Cir. 1997). No claim has been stated against Sheriff Ho||oway in
his individual capacity.

E. Liabi|ity of Benton County
An official capacity claim against Defendants is the equivalent of a claim against

7

the municipalentity who employs them, here Benton County. Rogers v. City of Littie
Rock, Ark., 152 F.3d 790, 800 (8th Cir. 1998). With respect to Benton County, P|aintiff
must allege the existence of a custom or policy that was the moving force behind the
constitutional violation. Mone/l v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978).
P|aintiff has made no such allegations lnstead, he only alleges the existence of this one
incident involving Supervisor Boudreax. “Generally, an isolated incident of alleged police
misconduct, such as [Plaintiff] alleges occurred here, cannot, as a matter of law, establish
a municipal policy or custom creating liability under § 1983." Ulrich v. Pope Cnty., 715
F.3d 1054, 1061 (8th Cir. 2013) (citation omitted). No official capacity claim has been
stated.
F. Prior Dismissal

P|aintiff filed a prior action against Sheriff Ho||oway and Supervisor Boudreax,
among others, stemming from the same facts addressed in this complaint, Yates v.
Ho/Ioway, et a/., Civil No. 5:18-cv-05187 (W.D. Ark.). The prior action was dismissed on
October 16, 2018, as frivolous and for failure to state a claim under the lFP statute. 28
U.S.C. § 1915(e)(2)(B)(i)-(iii).

While a dismissal under the lFP statute “does not bar future litigation over the
merits of a paid complaint making the same allegations as the dismissed complaint,” such
a dismissal “has res judicata effect ‘on frivolousness determinations for future in forma
pauperis petitions.”’ Waller v. Groose, 38 F.3d 1007, 1008 (8th Cir. 1994) (quoting
Denton v. Hernandez, 504 U.S. 25, 34 (1992)). Accordingly, the dismissal under the lFP

statute of P|aintiff’s “first complaint [against Sheriff Ho||oway and Supervisor Boudreax]

8

has res judicata effect and establishes that his second, identical claim is frivolous” for
purposes of the lFP statute Waiier, 38 F.3d at 1008.
lV. CONCLUSION

The claims asserted are subject to dismissal because they are frivolous or fail to
state claims upon which relief may be granted. Therefore, this case is D|SNllSSED
W|THOUT PREJUD|CE. See 28 U.S.C. § 1915(e)(2)(B)(i-ii).

This dismissal constitutes a strike within the meaning of the Prison Litigation
Reform Act. The Clerk is directed to enter a § 1915(g) strike flag on this case.

Because this action is legally frivolous as well as precluded by the prior § 1915(e)
dismissal, the Court certifies that an appeal would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

l To the extent the Complaint can be read to be asserting state law claims, the Court

declines to exercise supplemental jurisdiction 28 U.S.C. § 1367(0)(3). The Court
makes no decision as to whether Pfaintiff has available tort remedies under state law.

lT lS SO ORDERED on this day Of , 2019.

1

THY .BR KS
NlTED AT D|STR|CTCOURT

 

